J-S57025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF D.R., A MINOR                 IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA




    APPEAL OF: M.M., MOTHER

                                                        No. 1145 MDA 2019


                 Appeal from the Decree Entered May 14, 2019
           In the Court of Common Pleas of the 39th Judicial District
                            Franklin County Branch
                    Orphans’ Court at No.: 20-ADOPT-2019


BEFORE: BOWES, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                         FILED NOVEMBER 14, 2019

        Appellant M.M. (“Mother”) appeals from decree entered May 14, 2019

in the Court of Common Pleas of the 39th Judicial District, Franklin County

Branch (“orphans’ court”), terminating involuntarily her parental rights to her

minor son, D.R. (“Child”), born in November 2015.1 Upon review, we affirm.

        We glean the facts and procedural history of this case from the certified

record.    On February 23, 2018, the Franklin County Children and Youth

Services (“Agency”) received a referral concerning Child’s living conditions.

N.T. Hearing, 5/14/19 at 7.           Specifically, it was alleged that Child was

subjected to “inadequate living conditions in the home in Shippensburg where
____________________________________________


1 Father consented to adoption on February 8, 2019. The orphans’ court
confirmed his consent and terminated his parental rights on April 9, 2019. As
a result, Father was not a party to, nor did he participate in, the instant
proceeding.
J-S57025-19



he was residing” with Mother.     Id.    Upon investigating the referral, “the

Agency found deplorable living conditions. Throughout the home there was

trash, old food throughout the rooms, an abundance of cat feces throughout

the home and all over the floor and there was overwhelming odors of feces

throughout the home.” Id. At the time, Mother represented to the Agency

that she did not live at the home, but merely stayed there “on occasion

overnight or on weekends.” Id. Mother assured the Agency that she would

not stay there in the future with Child. Id. at 7-8.

      Three days later, on February 26, 2018, the Agency received a second

referral pertaining to Child’s older sister, who was seven years old and shared

a different biological father. Id. at 8-9. It was alleged that the sister “went

to school dirty[,]” “had a foul odor[,]” and “was very tired.” Id. at 9. The

sister reported “that she was staying at the same address” where the Agency

told Mother she could not stay.    Id.   The Agency thereafter conducted an

unannounced home visit at the Shippensburg residence subject to the first

referral and discovered Mother and Child present there. Id. The conditions

at the residence were the same or similar to the conditions observed on

February 23, 2018. Id. Consequently, on the same day, the Agency took

Child and his sister into care pursuant to an emergency placement petition.

Id.




                                     -2-
J-S57025-19



       On March 8, 2018, Child was adjudicated dependent, with the

permanency goal set at reunification, concurrently with adoption.2 Id. Mother

was directed to undergo a parental fitness assessment, comply with all

recommendations, obtain and maintain housing and financial stability, and

maintain consistent visitation with Child. Id. at 10. Mother completed the

parental fitness assessment in April 2018 at Alternative Behavior Consultant

(“ABC”) in Chambersburg. Id. The parental fitness assessment resulted in

additional recommendations, namely “outpatient mental health counseling for

anger management to develop coping strategies.”3 Id. at 10-11. Mother also

was referred “to community supports as if possible for positive support. She

needed consistent hands-on parenting.” Id. at 11. Mother, however, did not

participate in mental health counseling. Id.

       Mother relayed to the Agency that she could not seek counseling

because she “did not have the required insurance.” Id. at 12. In response,

the Agency contacted the counseling provider and informed Mother of the

steps she could take for the provider to accept her insurance. Id. Mother did

not follow up. Id. at 13-14. Thus, Mother did not begin counseling as directed

and did not provide any information as to why she was unable to attend

counseling. Id. at 13.

____________________________________________


2 Although the sister also was taken into care and adjudicated dependent, she
later was placed in her father’s custody. N.T. Hearing, 5/14/19, at 10.
3 The record reveals that Mother has a “9 or 13 year old brain” and has “an
intellectual or developmental disability.” ABC Assessment and Treatment
Report and Recommendations, 5/25/18 at 2, 7.

                                           -3-
J-S57025-19



      Mother’s cooperation with the Agency varied.           Id. at 15.     For

approximately one month in June 2018, the Agency was unable to contact

Mother because her phone purportedly was disconnected. Id. at 15, 23.

      Mother initially lived with her father (“Grandfather”), where the two

were in the process of renovating a mobile home for Mother and Child to live

in. Id. at 18. However, on March 2, 2018, four days after Child was removed

from Mother’s custody, Grandfather stopped permitting Mother to live in his

home and told the Agency that he did so because of Mother’s failure to make

responsible choices and contribute to the household. Id. at 19. Specifically,

Grandfather objected to Mother’s “being out late, not visiting her children, not

contacting her children.” Id. Mother then lived with friends in their basement.

Id. She indicated to the Agency that the living space was not suitable for

Child. Id. at 19, 36. Mother later moved into a mobile home on another

friend’s property. Id. at 36-37.

      With respect to financial stability, Mother was seeking employment in

addition to receiving social security income. Id. at 20. In the spring of 2018,

Mother “was fired from her fourth job in three months.” Id. “She was banned

from Axiom Staffing for two years and Randstad for one year.” Id. Mother

explained to the Agency that the terminations were because she had been sick

or could not get a ride to work. Id. at 21. A friend of Mother’s, however, told

the Agency that Mother occasionally pretended to be sick. Id.

      On October 31, 2018, Mother was incarcerated in Cumberland County

on charges of rape, statutory sexual assault, involuntary deviate sexual

                                     -4-
J-S57025-19



intercourse, aggravated indecent assault, corruption of minors, solicitation of

child pornography, and simple assault.4 Id. at 16. The alleged victim was a

thirteen-year-old child of a family friend.      Id. at 62.   Cumberland County

Children and Youth relayed to the Agency that it had marked Mother as an

indicated perpetrator of child abuse in light of the criminal charges. Id. at 16.

        Prior to her incarceration, Mother was offered weekly visits with Child

through ABC.       Id. at 21.     Mother, however, did not maintain consistent

visitation. Id. According to the Agency, Mother “only attended three out of

the six visits at ABC. And in June of 2018 she was discharged from ABC due

to her four no-shows for visits.” Id. at 21-22. Following the discharge, Mother

was offered biweekly visits through the Agency and the foster care provider.

Id. at 22. Mother, however, attended only one visit on August 1, 2018. Id.

at 23. The August 1, 2018 visit was Mother’s first visit with Child in “several

weeks.” Id. Mother’s explanations for failing to visit Child in the preceding

weeks involved issues with phone, transportation, and her attempts at finding

housing. Id. at 23-24. In September 2018, the Agency referred Mother back

to ABC, where she attended three visits, the last one occurring on October 29,

2018, two days prior to her incarceration. Id. at 24. In total, Mother had six

visits with Child from the time Child was removed from Mother’s custody until

Mother was imprisoned. Id. at 25-26. In describing Mother’s visits with Child,

the Agency noted:

____________________________________________


4   The criminal charges are currently pending.

                                           -5-
J-S57025-19


      The visits that she has had with [Child] were all very positive.
      There were some issues of how she would have to be redirected,
      engage with him, but nothing that stood out that was a threat at
      all to him at the time. [T]he biggest thing was her not working
      the full program to really assess her skills as a parent.

Id. at 45. It also was noted that Mother “does really well with one-on-one

engagements with her children during the visits but she struggles with

redirection and she becomes easily frustrated and angry.” Id. at 26. The

visits were “supervised visitation.” Id. at 45.

      Additionally, Mother never participated in intensive hands-on parenting

services. Id. at 26. Had Mother maintained consistent visits through ABC,

she would have been able to participate in the hands-on service through ABC.

Id. at 27. With the exception of the parental fitness assessment, Mother still

needs to complete all remaining recommended services, including mental

health counseling, and family group decision-making. Id. at 27-28.

      While incarcerated, Mother requested visits with Child.      Id. at 24.

Cumberland County Prison, however, could not facilitate visits between Mother

and Child because Child was not in placement with Cumberland County

Children and Youth Services. Id. at 25. If it were not for Cumberland County

Prison’s refusal, the Agency would have provided and facilitated visitation

between Mother and Child.        Id.    In the absence of visitation, Mother

corresponded with Child through letters, cards, and things of that nature while

incarcerated. Id. In particular, “she wrote him a card about how much she

misses him. She loves him.” Id. at 43. The Agency was able to pass along

the card to the foster family.   Id.   In response, Child “drew a picture for



                                       -6-
J-S57025-19



[Mother].” The Agency also “was able to pass it onto the prison.” Id. Mother,

however, did not have “too many” correspondences with Child since her

incarceration. “[I]nitially there was no correspondence at all. There were

some letters being passed back and forth[.]”5 Id.

       While incarcerated, Mother has not sought the Agency’s assistance in

obtaining counseling or mental health services.     Id. at 37-38.    Mother’s

conversations with the Agency were limited to, inter alia, asking how Child

was doing and receiving updates on Child. Id. at 38.

       The Agency relayed that it did not have “any assurance that Mother

would cooperate with the services necessary to the extent to achieve

reunification within a reasonable amount time,” should Mother’s parental

rights remain intact. Id. at 28. The Agency further noted that Child has a

strong bond and attachment with his sister whom he contacts weekly either

through phone calls, church events or visitations.     Id.   The Agency has

encouraged that this relationship between the siblings continues. Id. at 29.

       On April 30, 2019, the Agency filed a petition to terminate Mother’s

parental rights to Child involuntarily. The orphans’ court conducted a hearing

on May 14, 2019,6 at which the Agency offered the testimony of Milton


____________________________________________


5 The record is unclear as to how frequently Mother corresponded with Child
or whether Mother communicated or attempted to communicate with Child
telephonically while incarcerated.
6 At the hearing, it was noted that Child had been in placement for over
fourteen months. Id. at 27. Attorney Kristen B. Hamilton represented Child
as both his guardian ad litem (“GAL”) and his legal counsel.

                                           -7-
J-S57025-19



Webber, previously employed as a caseworker at the Agency. Among other

things, Mr. Webber described Child’s relationship with his current foster

family:

      Very close and very comfortable with them. I have heard him call
      foster mother, Mom or Mother. The same with foster dad, Dad.
      He seems to get along with their children. I can see there’s a
      great attachment that he has towards them even from the first
      time that he has interacted until now. He seems to really have
      grown fondly of that family.

Id. at 32-33.    The foster home is a permanency resource.           Id. at 33.

Furthermore, Child’s maternal grandmother (“Grandmother”) also is a

permanency resource.      Id.   Child has a “very positive relationship” with

Grandmother and the two interact as grandparent and child. Id. at 31-32.

The GAL supported the position that termination of Mother’s parental rights

was in Child’s best interest. Id. at 58-60. At the conclusion of the hearing,

the orphans’ court terminated Mother’s parental rights and awarded custody

of Child to the Agency.    Id. at 65-66. Mother timely appealed. Both the

orphans’ court and Mother complied with Pa.R.A.P. 1925.

      On appeal, Mother raises two issues for our review:

      [I.] Was there clear and convincing evidence presented at trial to
      establish that Mother’s parental rights should have been
      terminated due to her failing to perform parental duties or due to
      incapacity, abuse, neglect or refusal on her part that cannot or will
      not be remedied by her within a reasonable time?

      [II.] Was there clear and convincing evidence to determine that
      [Child] will not be harmed by the severing of the bond with Mother
      and that termination serves his needs and welfare?

Mother’s Brief at 6.




                                      -8-
J-S57025-19



      We review Mother’s claims in accordance with the following standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the [orphans’] court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the [orphans’] court made
      an error of law or abused its discretion. A decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      The [orphans’] court’s decision, however, should not be reversed
      merely because the record would support a different result. We
      have previously emphasized our deference to [orphans’] courts
      that often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Mother’s parental rights to

Child pursuant to subsection 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the court as to any one subsection of 2511(a), as well as subsection

2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

                                      -9-
J-S57025-19



banc), appeal denied, 863 A.2d 1141 (Pa. 2004).          Here, we analyze the

court’s decision only pursuant to subsections 2511(a)(2) and (b), which

provide as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

               ....

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

               ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We begin by assessing whether the orphans’ court committed an abuse

of discretion by terminating Mother’s rights to Child pursuant to subsection

2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the


                                      - 10 -
J-S57025-19


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.


In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted). As we recently explained in In re Adoption of K.M.G., 2019 PA

Super 281, __ A.3d __, 2019 WL 4392506 (Pa. Super. filed Sept. 13, 2019)

(en banc):

            The grounds for termination under Section 2511(a)(2) are
      not limited to a parent’s affirmative misconduct, but rather a
      parental incapacity that a parent cannot remedy. Parents have
      an “affirmative duty” to work towards the return of their children.
      This “affirmative duty,” at a minimum, requires a parent to
      cooperate with the Child and Youth Agencies and complete the
      rehabilitative services necessary so that the parent can perform
      his parental duties and responsibilities.

            Additionally, the statute does not provide a parent with
      an unlimited period [of] time to overcome the incapacity
      that led to the adjudication of the child; rather, a parent
      must make a diligent effort towards overcoming the
      incapacity so that the parent can assume his parental
      duties within a reasonable period of time after the
      adjudication of dependency.

            This Court has explained, Section 2511(a)(2) does not focus
      on a parent’s refusal or failure to perform parental duties, but
      instead emphasizes the child’s present and future need for
      essential parental care, control or subsistence necessary
      for his physical or mental well-being. Therefore, when
      addressing the requirements of Subsection (a)(2), the orphans’
      court should not ignore a child’s need for a stable home and
      strong, continuous parental ties.     This factor is particularly
      important when the disruption of the family has already occurred
      and there is no reasonable prospect for reuniting it.




                                    - 11 -
J-S57025-19



K.M.G., 2019 WL 4392506 at * 6-7 (quotation marks, citations and brackets

omitted) (emphasis added).

      Furthermore, “a parent’s incarceration is relevant to the Section

2511(a)(2) analysis and, depending on the circumstances of the case, it may

be dispositive of a parent’s ability to provide the ‘essential parental care,

control or subsistence’ that the section contemplates.” In re A.D., 93 A.3d

888, 897 (Pa. Super. 2014) (discussing In re Adoption of S.P., 47 A.3d 817

(Pa. 2012)). Indeed, our Supreme Court has held that “incarceration, while

not a litmus test for termination, can be determinative of the question of

whether a parent is incapable of providing essential parental care, control, or

subsistence.”   S.P., 47 A.3d at 830 (citation and internal quotation marks

omitted).   Notably, “the length of the remaining confinement can be

considered as highly relevant to whether the conditions and causes of the

incapacity . . . cannot or will not be remedied by the parent, sufficient to

provide grounds for termination pursuant to [Section] 2511(a)(2).”          Id.

(internal quotation marks omitted).

      Also relevant are the efforts the parent made to care for a child before

the parent was incarcerated as an indication of the efforts the parent will make

when the parent is no longer incarcerated. See In re Z.P., 994 A.2d 1108,

1126 (Pa. Super. 2010) (terminating parental rights of incarcerated father

after examining his parenting history before incarceration and finding

“Father’s overall parenting history revealed no genuine capacity to undertake

his parental responsibilities”); In re E.A.P., 944 A.2d 79, 83 (Pa. Super.

                                      - 12 -
J-S57025-19



2008) (terminating parental rights of incarcerated mother after examining her

pre-incarcerated parenting and determining that her repeated incarcerations

indicated she did not have the capacity to parent).

      Another factor to consider is the parent’s effort to maintain a

relationship with a child while incarcerated.   See E.A.P., 944 A.2d at 83.

However, this factor is not determinative because the orphans’ court may

place weight on other factors even when the parent is doing what she is

supposed to do while incarcerated:

      Each case of an incarcerated parent facing termination must be
      analyzed on its own facts, keeping in mind, with respect to
      subsection (a)(2), that the child’s need for consistent parental
      care and stability cannot be put aside or put on hold simply
      because the parent is doing what she is supposed to do in prison.

Id. at 84. In other words, the orphans’ court must consider “[t]he complete

circumstances” of the case. Z.P., 994 A.2d at 1125.

      Here, Mother asserts, inter alia, that the orphans’ court abused its

discretion in terminating her parental rights involuntarily under Section

2511(a)(2) because the evidence was insufficient to find that “any conditions

that prevented Mother from being able to care for her son cannot and will not

be remedied by Mother.” Mother’s Brief at 13. Mother further asserts that

“[g]iven additional time, Mother would be eligible for mental health treatment

and this would help her make significant progress in obtaining employment

and housing.” Id. at 13-14.

      Based on our thorough review of the record, as detailed above, we are

constrained to disagree with Mother’s assertions. The evidence reveals that


                                     - 13 -
J-S57025-19



Child was removed from Mother’s custody because of deplorable living

conditions. To facilitate reunification, the Agency directed Mother to undergo

a parental fitness assessment, comply with recommendations, obtain and

maintain housing and financial stability and maintain consistent visitation with

Child. Mother, however, complied fully only with the requirement to obtain a

parental fitness assessment, which resulted in additional recommendations for

mental health counseling. Mother did not obtain mental health services. To

the extent Mother had issues with insurance coverage relating to mental

health counseling, the Agency made reasonable efforts to assist her in

overcoming the issues. Mother failed to follow up, resulting in her failure to

obtain counseling.

      With respect to visitation, it was anything but consistent. Mother visited

with Child only six times in an eight-month period, spanning from Child’s

removal on February 26, 2018 from Mother’s care until her incarceration on

October 31, 2018. Additionally, Mother did not have stable housing. After

being ejected from Grandfather’s home for failing to make responsible life

choices and contributing to the household, she lived with friends in their

basement or in a mobile home. When living in a friend’s basement, Mother

told the Agency that the living space was not suitable for Child.

      Moreover, Mother did not have stable employment. Although she was

receiving social security income, Mother was fired from four jobs over the

course of three months in the spring of 2018. In fact, two staffing companies

banned her for one and two years, respectively.           Mother blamed her

                                     - 14 -
J-S57025-19



terminations on illness or transportation issues, but one of her friends

informed the Agency that Mother occasionally would pretend to be sick.

         Lastly, prior to her incarceration, Mother did not fully cooperate with the

Agency. The record indicates that Mother did not have any contact with the

Agency during the month of June 2018 because her cell phone purportedly

was disconnected.

         The record also indicates that Mother currently is incarcerated in

Cumberland County prison on various charges relating to sexual abuse of a

thirteen-year-old girl who was the daughter of a family friend. At the time of

the termination hearing, Mother had not been convicted and was awaiting

trial.

         While incarcerated, Mother made minimal efforts to remain in contact

with Child. Even though there was no communication initially, Mother later

sent some cards and letters to Child. At Cumberland County prison, Mother

could not visit with Child because he was not in the custody of Cumberland

County Children and Youth Services. Finally, while incarcerated, Mother has

failed to seek the Agency’s assistance in obtaining the required services, such

as mental health counseling.

         As the orphans’ court summarized:

         [Child] was initially taken into the care of the Agency based on
         Mother’s inability to provide suitable housing.               Mother
         subsequently refused to complete the objectives required for
         reunification with [Child]. In short, her failure to take the
         necessary steps to secure counseling, housing, or employment,
         along with her failure to consistently visit [Child], has caused him
         to be without essential parental care for at least fourteen months.
         [The orphans’ court] is further convinced by Mother’s criminal

                                        - 15 -
J-S57025-19


       charges and demonstrated lack of commitment to stability that
       Mother cannot or will not remedy these conditions.

Orphans’ Court Opinion, 7/11/19, at 13.

       Given the foregoing, we agree with the orphans’ court that Mother failed

to make reasonable and diligent efforts at reunification prior to her

incarceration. Put differently, Mother made little progress on her reunification

objectives before her imprisonment.            Currently, Mother is facing serious

criminal charges that could subject her to a considerable term of incarceration.

Although we do not opine on the merit, if any, of the underlying charges, it is

unclear whether Mother would be in a position to care for Child, even if those

charges are dismissed.        Thus, as the evidence of record reveals, Mother’s

repeated and continued incapacity or refusal has caused Child to be without

essential parental care for the entire life of the case, since February 26, 2018,

and Mother has failed to meet the goals necessary to remediate the causes of

her incapacity or refusal.7 See Adoption of J.J., 515 A.2d 883, 891 (Pa.

1986) (“[A] parent who is incapable of performing parental duties is just as

parentally unfit as one who refuses to perform the duties.”).

       To the extent Mother now asserts that, if given additional time, she

would obtain mental health services, such assertion is seemingly untimely and

disingenuous. See A.L.D., 797 A.2d at 340 (“[A] parent’s vow to cooperate,



____________________________________________


7 Termination of parental rights under Section 2511(a)(2) may be predicted
upon either incapacity or refusal to perform parental duties. A.L.D., 797 A.2d
at 337.

                                          - 16 -
J-S57025-19



after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous.”).

      We consider next whether the orphans’ court abused its discretion by

terminating Mother’s rights pursuant to subsection 2511(b). We adhere to

the following analysis.

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the [orphans’]
            court can equally emphasize the safety needs of the
            child, and should also consider the intangibles, such
            as the love, comfort, security, and stability the child
            might have with the foster parent. Additionally, this
            Court stated that the [orphans’] court should consider
            the importance of continuity of relationships and
            whether any existing parent-child bond can be
            severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).   Furthermore, our Supreme Court has explained that

“[c]ommon sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.” T.S.M., 71 A.3d at 268. The Court

directed that, in weighing the bond considerations pursuant to Section

2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.


                                     - 17 -
J-S57025-19



at 269. The T.S.M. Court observed that “[c]hildren are young for a scant

number of years, and we have an obligation to see to their healthy

development quickly.       When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

        Here, Mother claims that terminating her parental rights would be

contrary to Child’s needs and welfare because she and Child share a bond and

because severing that bond also would “permanently terminate[] his legal

relationship with his sister, to whom he is close.” Mother’s Brief at 16. Mother

also claims that Child “is not old enough to understand the concept of

adoption. He will not be harmed by giving Mother additional time because he

does not have any concept of the difference between when he is in a foster

placement in his home and when he has been adopted by his foster home.”

Id.

        Instantly, it is clear that the orphans’ court considered Child’s bond with

Mother when reaching its decision, as our case law requires. However, the

mere existence of a bond does not preclude the termination of parental rights.

N.A.M., 33 A.3d at 103. As stated above, a court may place equal or greater

weight on the many other factors that could be relevant to a child’s needs and

welfare, including the child’s need for permanence and stability, as well as his

or her relationship with pre-adoptive foster parents.       C.D.R., 111 A.3d at

1219.

        In this case, as discussed during our analysis of subsection 2511(a)(2),

the record demonstrates that Child is in dire need of permanence and stability,

                                       - 18 -
J-S57025-19



which Mother cannot provide. See id. at 1220 (“Clearly, it would not be in

Child’s best interest for his life to remain on hold indefinitely in hopes that

Mother will one day be able to act as his parent.”). In addition, Child has a

strong and positive relationship with his pre-adoptive foster parents, who have

been consistent caregivers in his life for almost half of his life. See Matter of

Adoption of M.A.B., 166 A.3d 434, 449 (Pa. Super. 2017) (“[A] child

develops a meaningful bond with a caretaker when the caretaker provides

stability, safety, and security regularly and consistently to the child over an

extended period of time.”).

      The orphans’ court reasoned:

      Based on the record, the [c]ourt found that, while Mother may
      share a bond with [Child], she failed to address his developmental,
      physical, and emotional needs and welfare while he was in her
      care. Specifically, Mother was unable to provide [Child] with a
      healthy and safe living environment. She thereafter failed to
      demonstrate commitment to rectifying the situation and lost the
      assistance of her father based on her irresponsible personal
      choices. Further relevant to [Child’s] safety and welfare is
      Mother’s deeply concerning status as an indicated perpetrator of
      child abuse.

            The [c]ourt moreover found that [Child’s] needs are
      presently met by his foster parents, with whom [Child] has
      developed a parent-child bond.       [Child’s] foster family and
      [Grandmother] are presently permanency recourses; accordingly,
      [the court] concluded that delaying permanency for [Child] so that
      Mother may address her numerous issues is not in [Child’s] best
      interest.

Orphans’ Court Opinion, 7/11/19, at 15-16. Specifically, Child refers to his

foster parents as “mom” and “dad.”            Lastly, Mother’s argument that

termination of her parental rights also would extinguish Child’s relationship

with his sister is belied by the record.      As noted earlier, the Agency has



                                     - 19 -
J-S57025-19



encouraged    the   continuation   of    Child’s   relationship   with   his   sister.

Accordingly, we conclude that the evidence of record demonstrates that

terminating Mother’s parental rights will best serve Child’s developmental,

physical, and emotional needs and welfare under Section 2511(b).

     In sum, in light of the foregoing, we conclude that the orphans’ court

did not abuse its discretion by terminating Mother’s parental rights to Child

involuntarily. We therefore affirm the orphans’ court’s May 14, 2019 decree.

     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2019




                                        - 20 -